DETAILED ACTION
This office action is in response to the application filed on 07/19/2019. Claims 1-3, 6-8, 11-12, 17-20, 22-24, 27, 30, 33-34, 36 and 38-41 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number GB: 1700901.0 filed on 01/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2019 and 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-8, 11-12, 17-20, 22-24, 27, 30, 33-34, 36 and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. patent Application No. 16/479,468. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application No. 16/479,468.

Instant Application
U.S. patent application No. 16/479,468
Claim 1: A light detection and ranging, "LIDAR", system arranged to scan a scene, the system comprising: a light source arranged to output light having a first characteristic
Claim 1: A light detection and ranging, "LIDAR", system arranged to scan a scene, the system comprising: a light source arranged to output light having a first characteristic
a spatial light modulator, "SLM", arranged to receive the light from the light source and output spatially-modulated light in accordance with computer-generated holograms represented on the spatial light modulator
a spatial light modulator, "SLM", arranged to receive the light from the light source and output spatially-modulated light in accordance with computer-generated holograms represented on the spatial light modulator;
 a holographic controller arranged to output a plurality of computer-generated holograms to the spatial light modulator, wherein each computer-generated hologram is arranged to form a corresponding light footprint within the scene and the holographic controller is further arranged to change the position of the light footprint within the scene;
a holographic controller arranged to output a plurality of computer-generated holograms to the spatial light modulator, wherein each computer-generated hologram is arranged to form a corresponding light footprint within the scene and the holographic controller is further arranged to change the position of the light footprint within the scene
and a light detector arranged to receive light having the first characteristic from the scene and output a light response signal.
a light detector arranged to receive light having the first characteristic from the scene and output a light response signal



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, 11-12, 20, 22, 24, 30, 34, 36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528).

	Regarding claim 1, Bartlett discloses the following claim limitations: A light detection and ranging, "LIDAR", system arranged to scan a scene, the system comprising: a light source arranged to output light having a first characteristic (Bartlett, paragraph 87 discloses a LIDAR system includes at least one illumination source to illuminate a digital micro-mirror device with coherent light; and a processor coupled to display diffraction patterns using the digital micro-mirror device. The LIDAR system also includes at least one detector configured to detect light reflected from objects in a field of view illuminated by a light beam pattern formed due to the illuminating of the diffraction patterns displayed using the digital micro-mirror device; in addition paragraph 48 discloses a diffractive characteristic of a DMD),
 a spatial light modulator, "SLM", arranged to receive the light from the light source and output spatially-modulated light in accordance with computer-generated holograms represented on the spatial light modulator (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source),
 	a holographic controller arranged to output a plurality of computer-generated holograms to the spatial light modulator (Bartlett, paragraph 58 discloses the processor 1011couples to a digital DMD controller circuit 1003. Digital DMD controller circuit 1003 is another digital video processing integrated circuit. In an example, digital DMD controller circuit 1003 is a customized integrated circuit or an application specific integrated circuit (ASIC),
and a light detector arranged to receive light having the first characteristic from the scene and output a light response signal (Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light).
	Bartlett does not explicitly disclose the following claim limitations: wherein each computer-generated hologram is arranged to form a corresponding light footprint within the scene and the holographic controller is further arranged to change the position of the light footprint within the scene.
	However, in the same field of endeavor Davies discloses more explicitly the following: wherein each computer-generated hologram is arranged to form a corresponding light footprint within the scene and the holographic controller is further arranged to change the position of the light footprint within the scene (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett with Davies to create the Lidar system of Bartlett with controlling the location/position of the light footprint.
	The reasoning being to provide a system which is capable of determining the location of a module or surface geometry of a part by using photogrammetry to determine the locations in space of optical beams themselves as they are projected from a module or reflect from a part which does not require physical contact or visualization of the module or part (Davies, paragraph 5).
	
	Regarding claim 2, Bartlett and Davies discloses a LIDAR system as claimed in claim 1, wherein the plurality of computer- generated holograms comprise a first plurality of computer-generated holograms arranged to provide a first scan within the scene (Bartlett, paragraph 62 discloses the diffraction patterns displayed at the DMD can be changed and illuminated in a sequence to create a scan pattern at different points in the field of view), 
and wherein the holographic controller is arranged to receive the light response signal in response to the first scan and determine a second plurality of computer-generated holograms based on a property of the light response signal in response to the first scan (Bartlett, paragraph 58 discloses the processor 1011couples to a digital DMD controller circuit 1003. Digital DMD controller circuit 1003 is another digital video processing integrated circuit. In an example, digital DMD controller circuit 1003 is a customized integrated circuit or an application specific integrated circuit (ASIC)… Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light).

	Regarding claim 3, Bartlett and Davies discloses a LIDAR system as claimed in claim 2 wherein the second plurality of computer-generated holograms are arranged to provide a second scan within the scene, wherein the first scan is a scan of a first area of the scene and the second scan is a scan of a second area of the scene (Bartlett, paragraphs 63-64 discloses At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… a single detector can scan different portions of the field of view and sense reflections due to different patterns. A single detector can capture reflections from different parts of the scan pattern with time division).

	Regarding claim 6, Bartlett and Davies discloses a LIDAR system as claimed in claim 2  wherein the first plurality of computer- generated holograms are arranged to form a first light footprint having a first area and the second plurality of computer-generated holograms are arranged to form a second light footprint having a second area, wherein the first area is not equal to the second area  (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 7, Bartlett and Davies discloses a LIDAR system as claimed in claim 6 wherein the first light footprint has a substantially one- dimensional shape extending in a second direction and the second light footprint has a substantially one-dimensional shape extending in a first direction  (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 8, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the plurality of computer-generated holograms comprise a first computer-generated hologram arranged to form a first light footprint at a first position in the scene and a second computer-generated hologram arranged to form a second light footprint at a second position in the scene, wherein output of the second computer- generated hologram immediately follows output of the first computer-generated hologram (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source; in addition Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 11, Bartlett and Davies discloses a LIDAR system as claimed in claim 8  wherein the light footprint is continuously repositioned so as to scan the light footprint within the scene (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).
 
	Regarding claim 12, Bartlett and Davies discloses a LIDAR system as claimed in claim 8  wherein one or more of the following conditions (1)-(4) is met:(1) the first light footprint has a first area and the second light footprint has a second area, wherein the first area is not equal to the second area; (2) the first light footprint has a first shape and the second light footprint has a second shape, wherein the first shape is different to the second shape; (3) the first light footprint has a shape having a first orientation and the second light footprint has a shape having a second orientation, wherein the first orientation is different to the second orientation; and (4) the first position is spatially separated from the second position (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).


	Regarding claim 20, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 comprising first and second light sources configured to output light of different wavelengths to the SLM (Bartlett, paragraphs 63-64 discloses At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… in addition Davies paragraph 35 discloses the wavelength of the light is in the range of 10 nm to 1 mm. In still another embodiment, the wavelength of the light is in the range of 10 nm to 100 nm. In yet another embodiment, the wavelength of the light is in the range of 100 nm to 100 .mu.m. In still another embodiment, the wavelength of the light is in the range of 100 .mu.m to 1 mm).

	Regarding claim 22, Bartlett and Davies discloses a LIDAR system as claimed in claim 1, wherein the light footprint, or a parameter or element associated with the plurality of computer-generated holograms that form the light footprint, is determined based on a received signal (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source; in addition Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 24, Bartlett and Davies discloses a LIDAR system as claimed in claim 1  wherein the light footprint, or the parameter or element associated with the plurality of computer- generated holograms that form the light footprint, is determined based on a distance range, wherein the light footprint, or the parameter associated with the plurality of computer-generated holograms that form the light footprint, is determined so as to focus the light footprint at a distance corresponding to a distance range (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source; in addition Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 30, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the first characteristic is amplitude modulation at a first frequency (Bartlett, paragraph 36 discloses a DMD reflects light and each micro-mirror has an ON state and an OFF state, the DMD acts as a binary amplitude modulator).

	Regarding claim 34, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the first holographic data comprises a lensing function, and wherein the second holographic data comprises a grating function (Bartlett, paragraph 46 discloses the two-dimensional array of micro-mirrors in a DMD can act as a diffraction grating; in addition Bartlett, paragraph 48 discloses A focal lenses 707 and 708 collect the output light and provides an afocal lens correction to illuminate a larger field of view than can be illuminated in a “lens less” system).

	Regarding claim 36, Bartlett and Davies discloses a LIDAR system as claimed in claim 1  further comprising a processor arranged to determine a distance of an object in the scene from the LIDAR system by measuring a time difference between output of first spatially-modulated light, corresponding to a first computer-generated hologram of the plurality of computer-generated holograms, and detection of first spatially-modulated light reflected from the object (Bartlett, paragraph 30 discloses  Distance to the objects can be determined using time-of-flight computations; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source).

	Regarding claim 38, Bartlett and Davies discloses a LIDAR system as claimed in claim 1, wherein at least one of the SLM and the light detector is located within a lamp unit of a portable device or vehicle (Bartlett, paragraph 43 discloses Compact projectors, such as handheld portable projectors and pico projectors for incorporation in other portable devices such as tablets and mobile phones, can use the diamond pixel DMDs). 

	Regarding claim 39, Bartlett and Davies discloses a lamp unit comprising the LIDAR system of claim 1 (Bartlett, paragraph 41 discloses illumination source for a conventional projector is at pupil position LAMP. The ON pupil position is adjacent and above the LAMP pupil position. The FLAT pupil position is adjacent and above the LAMP pupil position, and the OFF pupil position is adjacent and above the FLAT pupil position).

	Regarding claim 40, Bartlett and Davies discloses a vehicle comprising the LIDAR system of claim 1 (Bartlett, paragraph 4 discloses Vehicles use LIDAR navigation and collision avoidance systems. Autonomous vehicles and mobile robots use LIDAR).

	Regarding claim 41, Bartlett and Davies discloses a method for scanning a scene using LIDAR, the method comprising: providing light having a first characteristic (Bartlett, paragraph 87 discloses a LIDAR system includes at least one illumination source to illuminate a digital micro-mirror device with coherent light; and a processor coupled to display diffraction patterns using the digital micro-mirror device. The LIDAR system also includes at least one detector configured to detect light reflected from objects in a field of view illuminated by a light beam pattern formed due to the illuminating of the diffraction patterns displayed using the digital micro-mirror device; in addition paragraph 48 discloses a diffractive characteristic of a DMD),
 	receiving the light having the first characteristic on a spatial light modulator (Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light), 
providing a plurality of computer-generated holograms to the spatial light modulator and representing the plurality of computer-generated holograms on the spatial light modulator, outputting spatially-modulated light having the first characteristic from the spatial light modulator in accordance with the plurality of computer-generated holograms (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source),
to provide a light footprint within the scene, the plurality of spatially-modulated holograms changing a position of the light footprint within the scene (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window), 
and receiving light having the first characteristic from the scene at a light detector and outputting a light response signal from the light detector (Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light).  

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528) and in further view of Kaiser (US 2013/0182239).

	Regarding claim 17, Bartlett and Davies discloses the claimed invention as outlined above in claim 1.
 	Bartlett and Davies do not explicitly disclose the following claim limitations: wherein each computer-generated hologram is a phase-only hologram.
	However, in the same field of endeavor Kaiser discloses more explicitly the following: a LIDAR system as claimed in claim 1 wherein each computer-generated hologram is a phase-only hologram (Kaiser, claims 15 and 19 discloses transmissive spatial light modulator being configured to display holograms deflecting said light beam…  a transmissive spatial light modulator is configured to modulate the phase).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett and Davies with Kaiser to create the system of Bartlett and Davies as outlined above with modulating the phase.
	The reasoning being is that the system can easily be tuned or reconfigured by appropriate programming the SLM (Kaiser, paragraph 7).


Claim(s) 18-19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528) and in further view of Watnik (US 2016/0245902).

	Regarding claim 18, Bartlett and Davies discloses the claimed invention as outlined above in claim 1.
 	Bartlett and Davies do not explicitly disclose the following claim limitations: wherein the spatially modulated light output by the SLM is encoded with a code that is unique to the LIDAR system.
	However, in the same field of endeavor Watnik discloses more explicitly the following: 
a LIDAR system as claimed in claim 1 wherein the spatially modulated light output by the SLM is encoded with a code that is unique to the LIDAR system (Watnik, paragraph 23 discloses optics A 50 expands the beam to match the size of a standard spatial light modulator (“SLM”) 20. The SLM 20 is encoded with a phase and/or amplitude to shape the laser beam wavefront).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett and Davies with Watnik to create the system of Bartlett and Davies as outlined above with encoding SLM.
The reasoning being is for masking an undesirable feature in a field of view and/or for illuminating a target of interest in a field of view using a lidar camera and a spatial light modulator (Watnik, paragraph 3).

	Regarding claim 19, Bartlett, Davies and Watnik discloses a LIDAR system as claimed in claim 18 wherein the spatially modulated light output by the SLM is encoded by modulation of the light amplitude (Watnik, paragraph 23 discloses optics A 50 expands the beam to match the size of a standard spatial light modulator (“SLM”) 20. The SLM 20 is encoded with a phase and/or amplitude to shape the laser beam wavefront). 

	Regarding claim 33, Bartlett, Davies and Watnik discloses a LIDAR system as claimed in claim 1 wherein each computer-generated hologram comprises first holographic data defining the size and shape of the light footprint and second holographic data defining the position of the light footprint in the scene (Watnik, paragraph 19 discloses pulsed laser beam includes a pulsed laser beam size. The spatial light modulator 20 includes a spatial light modulator size…. the detection of a reflected laser beam from the field of view using a lidar detector includes detecting range, position, and/or time data).

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528) and in further view of Gammenthaler (US 2011/0026007).

Regarding claim 23, Bartlett and Davies discloses the claimed invention as outlined above in claim 1.
 	Bartlett and Davies do not explicitly disclose the following claim limitations: wherein the received signal provides an indication of at least one of: vehicle speed; ambient conditions; weather conditions; traffic conditions and other driving parameters.
	However, in the same field of endeavor Gammenthaler discloses more explicitly the following: a LIDAR system as claimed in claim 22 wherein the received signal provides an indication of at least one of: vehicle speed; ambient conditions; weather conditions; traffic conditions and other driving parameters (Gammenthaler, paragraph 38 discloses Vehicle inputs 108 may include an indication from the vehicle to the Lidar measurement device 10 of the speed of the patrol vehicle 30).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett and Davies with Gammenthaler to create the system of Bartlett and Davies as outlined above a Lidar measurement device indicating a speed of a vehicle.
	The reasoning being is to provide radar systems are capable of a high degree of accuracy with regard to vehicle speed measurements in environments having one target vehicle (Gammenthaler, paragraph 3).
 

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481